Citation Nr: 1422966	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected panic disorder. 

4.  Entitlement to service connection for depression, to include as secondary to coronary artery disease.

5.  Entitlement to service connection for Meniere's syndrome (also claimed as bilateral vestibular disorder), to include as secondary to the Veteran's service-connected panic disorder.

6.  Entitlement to service connection for coronary artery disease and hypertension, to include as secondary to herbicide exposure, sleep apnea or the Veteran's service-connected panic disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In June 2013, the Veteran presented testimony before the undersigned Veterans' Law Judge at a Board hearing held at the RO.  A copy of the transcript is of record. 

The issues of entitlement to service connection for sleep apnea, Meniere's syndrome, depression, coronary artery disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss is related to his active duty.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's tinnitus is related to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letter sent to the Veteran in April 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in March 2009.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has been granted service connection for a panic disorder. 

III.  Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus are related to in-service noise exposure as a radioman.  In his November 2007 claim, the Veteran stated that his hearing loss and tinnitus began in service.  During his June 2013 Board hearing, the Veteran reported that his noise exposure in service included being on a ship and heavy cruiser, playing war games with 12 inch gun mounts, and copying code for three years as a radioman.  The Veteran also reported that he did not wear earplugs during service. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records indicate that he had a normal whisper test on entrance and separation from service.  His service treatment records are silent for complaints of tinnitus or hearing loss. 

The Veteran underwent a private audiogram in August 2007, conducted by T. P., Doctor of Audiology.  The diagnosis was borderline normal hearing from 250-1000 Hz, sloping to mild hearing loss through 8000 Hz bilaterally.  No nexus opinion was provided.  While the audiogram was conducted by an audiologist, speech recognition scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6) and the test results were recorded graphically.  Thus, the audiological test was not adequate for VA purposes.  38 C.F.R. § 4.85.

In December 2007, the Veteran's private doctor, Dr. A.H.R., opined that the Veteran suffers from bilateral hearing loss and tinnitus that is more likely than not due to trauma associated with his duty during active military service.  Dr. A.H.R. noted that: the Veteran was exposed to noise during service, his hearing loss and tinnitus developed while he was on active duty, and that his condition worsened over the years.  However, the opinion provides no indication that Dr. A.H.R. reviewed the Veteran's claims file or service treatment records prior to the opinion being rendered.  Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006).  Additionally, no detailed rationale was provided to support the examiner's conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, this opinion has limited probative value.  

In March 2009, the Veteran presented for a VA examination.  The Veteran reported experiencing hearing loss and tinnitus for the past 5 years.  The Veteran reported no post-military occupational or recreational noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 10, 10, 10, 25 and 35 in the right ear, and 10, 5, 0, 25 and 35 in the left ear.  The Veteran had a 96 percent speech recognition score in both ears.  The examiner noted "although a mild high frequency sensorineural hearing loss is present bilaterally, hearing is considered to be within normal limits for VA purposes."  The examiner also found that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  The examiner also noted that the Veteran is medicated for hypertension and that hypertension medication can cause tinnitus.  The examiner opined that since the Veteran did not become aware of his tinnitus until 5 years ago, it is less likely than not that the Veteran's tinnitus was caused by or a result of his active duty.  

Service connection may not be granted without competent medical evidence of a current disability.  Shedden, 381 F.3d at 1167; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran was diagnosed with mild bilateral hearing loss by the August 2007 private audiogram, the examination was not adequate for VA purposes as it did not utilize the Maryland CNC Word List.  38 C.F.R. § 4.85.  The only adequate examination for VA purposes is the March 2009 VA examination, which found the Veteran was not suffering from bilateral hearing loss within VA standards.  Id.   

Without evidence of current hearing loss disability, the claim for entitlement to service connection for bilateral hearing loss disability must be denied.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, like hearing difficulty and ringing in his ears.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss and tinnitus.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the Veteran is not competent to determine whether his hearing loss rises to the level of a disability for VA purposes, as this falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  The Board further finds that any statement by the Veteran that he has had hearing loss and tinnitus since service is less than credible when considered with the record as a whole, to include his report that his hearing loss and tinnitus onset five years prior to his March 2009 VA examination.  

The only credible opinion to address the etiology of the Veteran's tinnitus is the March 2009 VA examiner, who opined that it is less likely than not that the Veteran's tinnitus is related to service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral hearing loss and bilateral tinnitus, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 


REMAND

Further development is required prior to adjudicating the Veteran's claims.  The Veteran claims that sleep apnea was either incurred in service or that his depression, which he claims is related to service, caused him to begin smoking and drinking and those conditions caused sleep apnea.  For the claimed vestibular disorder, the Veteran claims that it is either the direct result of service or caused or aggravated by his service-connected panic disorder.  Finally, the Veteran claims that his heart condition, to include hypertension, is the result of exposure to Agent Orange.  

During his June 2013 Board hearing, the Veteran alleged that he was exposed to herbicides while stationed in Guam.  The Veteran's service personnel files indicate that he was stationed in Guam from March 1967 to July 1968.  On remand, the AOJ should take the appropriate steps to verify the Veteran's reports of herbicide exposure while stationed in Guam. 

For the Veteran's depression claim, the January 2011 VA examiner indicated that the Veteran received a diagnosis of and was treated for depressive disorder NOS at the Martinsburg VAMC in 2009.  These records have not been associated with the Veterans claims file and should be obtained on remand.  Service connection has been granted for a panic disorder.  On remand, it should be determined whether the depression is a separately diagnosed psychiatric disorder or a symptom of the already service-connected panic disorder.  

For the Veteran's sleep apnea claim, during the June 2013 Board hearing, the Veteran's wife testified that she and the Veteran were married while he was stationed on Guam and he snored and stopped breathing at times.  Although a VA examination was conducted in February 2012, the examiner only provided an opinion on whether the Veteran's sleep apnea was caused or aggravated by his service-connected panic disorder.  On remand, an opinion should be obtained on whether the Veteran's sleep apnea is directly related to his service. 

For the Veteran's Meniere's disease claim, the March 2009 VA examiner noted that the Veteran had a diagnosis of Meniere's disease, but opined that it was not related to service because the Veteran did not notice his hearing loss and tinnitus until five years prior to this exam.  During his June 2013 Board hearing the Veteran reported that he has had dizzy spells since he was stationed in Guam.  On remand, another examination should be obtained to determine whether the condition was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's reports of herbicide exposure in Guam in accordance with VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(o). All development actions must be documented in the claims folder.

2.  Obtain any pertinent records from any VA Medical Centers.  Specifically, records from the Martinsburg VAMC related to treatment for depression should be obtained. 

3. After completion of the foregoing, schedule the Veteran for a VA examination to determine likely etiology of his any heart condition and hypertension.  The claims file, including this remand, must be made available to the examiner for review.  Additionally, the examiner should be provided a copy of the literature related to Guam that the Veteran submitted in June 2013.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions:  

(a)  What is the specific diagnosis for the claimed heart condition?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed heart condition was incurred in or aggravated by service?  

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed heart condition was caused or aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected panic disorder or his sleep apnea? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of heart disability present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions.  The examiner is asked address the significance of the Veteran's statements that he was exposed to herbicides while serving in Guam.  The examiner should also address the December 2002 article from the CDC that found that fish contaminated with dioxins and the December 2009 EPA article that reviewed soil cleanup levels for dioxin in Guam.  

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine likely etiology of his depression.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions:  

(a)  Is a separate diagnosis of depression warranted or is it a symptom of the service-connected panic disorder?  

(b)  If a separate diagnosis of depression is warranted, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed depression was incurred in or aggravated by service?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed depression was caused or aggravated (increased in severity beyond its natural progression) by the a heart condition or sleep apnea 

A full rationale must be provided for all stated medical opinions.  The examiner is asked to address the December 2007 opinion from Dr. A.H.R. that found that the Veteran's depression is related to his service and sleep apnea. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination to determine likely etiology of his sleep apnea.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the VA examiner should answer the following question:  

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea is etiologically related to his active military service.  The examiner is asked to consider the Veteran's wife's statements that the Veteran started snoring and would occasionally stop breathing while they were stationed in Guam.  The examiner is also asked to address the December 2007 opinion from Dr. A.H.R. that found that the Veteran developed sleep apnea in service and opinion that the Veteran's current sleep apnea is related to his service. 

A full rationale must be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for a VA examination to determine likely etiology of his Meniere's disease.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions:  

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's Meniere's disease is etiologically related to his active military service.  The examiner is asked to consider the Veteran's statements that he started having dizzy spells while stationed in Guam.  The examiner is also asked to address the December 2007 opinion from Dr. A.H.R. that found that the Veteran's vestibular disorder was related to his experience with trauma during service. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed Meniere's disease was caused or aggravated (increased in severity beyond its natural progression) by the service-connected panic disorder? 

A full rationale must be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


